SUPPLEMENT DATED FEBRUARY 9, 2009 TO PROSPECTUSES DATED MAY 1, 2003 FOR NEW YORK KEYPORT CHARTER AND NEW YORK KEYPORT LATITUDE, AND PROSPECTUSES DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT OPTIMA, NEW YORK KEYPORT ADVISOR OPTIMA, NEW YORK KEYPORT VISTA AND NEW YORK KEYPORT ADVISOR CHARTER ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A This supplement contains information regarding a change to an investment option that is available under your Contract. On May 1, 2009, the name of the following investment option will be changed to: Old Name New Name AllianceBernstein Global Technology Portfolio AllianceBernstein Global Thematic Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. KBL (NY)
